In a coram nobis proceeding, defendant appeals: (1) from an order of the Supreme Court, Queens County, dated March 19, 1964, which denied without a hearing his application to vacate a judgment of the former County Court, Queens County, rendered October 30, 1961 after a jury trial, convicting him of burglary in the third degree and petit larceny, and imposing sentence upon him as a third felony offender; and (2) from an order of the Supreme Court, Queens County, dated March 31, 1964, which denied his motion for reargnment. The judgment of conviction was previously affirmed by this court (17 A D 2d 840). Order of March 19, 1964, affirmed. No opinion. Appeal from order of March 31, 1964, denying reargument, dismissed; no appeal lies from such an order. Beldock, P. J., Kleinfeld, Brennan, Rabin and Hopkins, JJ., concur.